Filed 3/3/14 P. v. Rodriguez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B250497

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA057472)
         v.

GREGORY RODRIGUEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
David Walgren, Judge. Affirmed.
         Bird & Bird, Karen Hunter Bird, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                       INTRODUCTION
       Defendant and appellant Gregory Rodriguez (defendant) appealed the judgment
of conviction. On appeal, appointed counsel for defendant filed an opening brief in
accordance with People v. Wende (1979) 25 Cal.3d 436 requesting that this court conduct
an independent review of the record to determine if there are any issues which if resolved
in defendant’s favor would require reversal or modification of the judgment. On January
16, 2014, we gave notice to defendant that his counsel had failed to find any arguable
issues and that defendant had 30 days within which to submit by brief or letter any
grounds of appeal, contentions, or arguments he wished this court to consider. Defendant
did not file a response brief or letter. After independently reviewing the record, we
affirm the judgment.


                                    BACKGROUND
       The District Attorney of Los Angeles County filed an information charging
defendant with one count of cultivating marijuana in violation of Health & Safety Code
section 11358. The District Attorney alleged that defendant had suffered four
convictions within the meaning of Penal Code section 667.5, subdivision (b).
       Defendant entered a plea of no contest on the count of cultivating marijuana and
admitted that he suffered the four convictions, in exchange for a suspended seven-year
prison term. The trial court placed defendant on formal probation subject to certain terms
and conditions.
       Defendant admitted a violation of probation and the trial court reinstated probation
subject to certain terms and conditions. About three months later, defendant again
admitted a violation of probation. The trial court revoked defendant’s probation;
imposed on defendant the seven year prison term that it had previously suspended;
ordered defendant to pay various fees, fines and penalties; and awarded defendant
custody credit.



                                             2
                                     DISCUSSION
       We have made an independent examination of the entire record to determine if
there are any other arguable issues on appeal. Based on that review, we have determined
that there are no arguable issues on appeal. We are therefore satisfied that defendant’s
counsel has fully complied with counsel’s responsibilities under People v. Wende, supra,
25 Cal.3d 436.


                                     DISPOSITION
       We affirm the order.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                 MOSK, J.


We concur:



              TURNER, P. J.



              MINK, J. 





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             3